Title: From Alexander Hamilton to Henry Glen, 2 July 1799
From: Hamilton, Alexander
To: Glen, Henry


          
            Sir,
            New York July 2d. 1799
          
          I have to acknowledge the Receipt of your letter of the 24th. Ulto.
          Your son, by a General regulation, is already a second Lieut., I do not incline myself to grant furloughs to Officers of the Western Army, it being most proper to leave it to the discretion of the commanding Officer of that Army. I have written to him to say that I have no objection, if in his opinion it is consistent with the good of the Service
          I am Sir with great regard yr. obedient servant
          
            A Hamilton
          
        